970 So. 2d 482 (2007)
Sherman CARTER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-3519.
District Court of Appeal of Florida, Fifth District.
December 14, 2007.
Sherman Carter, Tavares, pro se.
No Appearance for Appellee.
PER CURIAM.
Carter appeals the summary denial of his Rule 3.800(a)[1] motion in which he alleged that he was entitled to additional jail-time credit. In denying the motion, the trial court found that Carter had signed a written plea agreement "agreeing to credit for time served from the date of arrest on the violation of probation only." However, the trial court did not attach a copy of the written plea agreement to conclusively refute Carter's claim to additional credit. Accordingly, we reverse and remand for the trial court to either attach portions of the record refuting Carter's claim, or to grant the requested relief. Friss v. State, 881 So. 2d 38 (Fla. 5th DCA 2004).
REVERSED and REMANDED.
GRIFFIN, TORPY and EVANDER, JJ., concur.
NOTES
[1]  Fla. R.Crim. P. 3.800(a).